DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAIWAN on 3/16/2019. It is noted, however, that applicant has not filed a certified copy of the TW108109203 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “2) testing the power capacitor of the supercapacitor”.  This limitation renders the claim indefinite because, as outlined in step 1), testing the power capacitor of the supercapacitor only occurs when the supercapacitor is normal.  However, the limitation appears to require testing the power capacitor of the supercapacitor regardless of whether the supercapacitor is judged to be normal or abnormal and, thus, contradicting step 1).
Claim 3 recites the limitation “3) producing the voltage balance”.  This limitation renders the claim indefinite because, as outlined in step 2), producing the voltage balance only occurs when the voltage value of the supercapacitor is equal to or more than the first safe voltage value.  However, the limitation appears to require producing the voltage balance regardless of whether the voltage value of the supercapacitor is less than, or equal to or more than the first safe voltage value and, thus, contradicting step 2).
Claim 3 recites the limitation “the relaxation voltage”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the relation voltage”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the engine is running to execute an overcharge protection” which is dangling modifier that is unclear.
Claim 3 recites the limitation “5) executing the overcharge protection”.  This limitation renders the claim indefinite because, as outlined in step 4), executing the overcharge protection only occurs when the voltage value of the rechargeable battery is more than the relation voltage.  However, the limitation appears to require executing the overcharge protection regardless of whether the voltage value of the rechargeable battery is more or less than the relation voltage and, thus, contradicting step 4).
Claim 3 recites the limitation “6) executing the first over-temperature protection”.  This limitation renders the claim indefinite for similar reasons above.
Claim 3 recites the limitation “7) the second over-temperature protection”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the capacitance test”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the limitation “The protection device as claimed in claim 3” which is directed to a product (device).  Thus, the claim fails to further limit claim 3 directed to a method (“A protection method”).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri et al. (US 2014/0103722 A1) in view of Lee et al. (US 2014/0327409 A1).

Regarding claim 1, Namuduri discloses a protection device for a supercapacitor of a power supply system of vehicle (electrical system for vehicle, Title, Abstract), the power supply system including a rechargeable battery, the supercapacitor, and a power generator, the rechargeable battery being in connection with the supercapacitor in parallel, the power generator being coupled with the rechargeable battery and the supercapacitor, and the protection device being coupled with the rechargeable battery and the supercapacitor (battery and EDLC, Abstract]); 
the protection device comprises a first voltage detector, a second voltage detector (voltage of battery and ELDC may be sensed [0036]-[0039]), a temperature detector (temperature sensor [0044]), a processing unit (controller includes microprocessor [0036]), a control unit (MOSFET 700,701,702 [0050]), wherein the first voltage detector, the second voltage detector, the temperature detector, the control unit are coupled with the processing unit ([0036]-[0039]), wherein the first voltage detector is coupled with the rechargeable battery to detect and send a voltage value of the rechargeable battery to the processing unit, the second voltage detector is coupled with the supercapacitor to detect and send a voltage value of the supercapacitor to the processing unit (voltage of battery and ELDC may be sensed [0036]-[0039]), wherein the temperature detector is coupled with the supercapacitor to detect and send a temperature value of the supercapacitor to the processing unit, wherein the processing unit is a microprocessor and is configured to send a control signal to the control unit based on the voltage value and the temperature value of the supercapacitor so that the control unit controls a charging and a discharging of the supercapacitor ([0036]-[0039], [0044]; microprocessor [0036]);
wherein the control unit includes a first transistor and a second transistor which are connected in series, and a back surface of the first transistor contacts with a back surface of the second transistor, wherein the first transistor and the second transistor are Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (MOSFET 700,701,702 [0050], Fig. 7 shows MOSFET in series; back surface of MOSFET would at least be indirectly in contact with each other electrically, for example).
However, Namuduri does not disclose a communication unit, and an alarm are coupled with the processing unit, wherein the communication unit is a Bluetooth communicator and is configured to send and receive a Bluetooth signal, and the processing unit sends the Bluetooth signal to an external communication device via the communication unit, wherein and the alarm is a light-emitting diode (LED) warning lamp.
	Lee discloses a wireless power transmitter may output at least a lamp light notifying the user of an error status ([0103]), the communication unit uses Bluetooth ([0060]) and the communication unit receives battery information ([0065]).
	Namuduri and Lee are analogous art because they are concerned with the same field of endeavor, namely monitoring devices for battery, for example.
	It would have been obvious to one having ordinary skill in the art to modify Namuduri to incorporate a Bluetooth wireless communication device coupled to a lamp light because Lee teaches notifying the user of an error wirelessly.
Regarding claim 2, modified Namuduri discloses all of the claim limitations as set forth above.  Namuduri further discloses a battery judging unit, the battery judging unit is coupled with the processing unit, and the battery judging unit is configured to detect and judge a type and a specification of the rechargeable battery, and the battery judging unit sends a judged signal to the processing unit so as to set a relaxation voltage of the rechargeable battery (controller includes microcontroller, application specific integrated circuit, digital logic elements, other suitable circuitry [0036] which are considered capable of performing as the claimed battery judging unit as well as its functions.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/18/2022